      Case 2:20-cv-00186-RAH-JTA Document 1 Filed 03/16/20 Page 1 of 15



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NOBIEUETIIVIETION

TONY MARSHALL,                                )
                                     2020 MAR )
                                              1 6 P I: I 1
       Plaintiff,             ', P. h4 CKETT. CLK          -01 -
                                    r           0. 2.
v.                                     ,IICT ALA
                                              (Removed from the Circuit Court
COOPER TIRE & RUBBER COMPANY,                   of Bullock County, Alabama
LLC, AND JERNIGAN AUTO SALES &                 Case No. 09-CV-2018-000026)
SALVAGE,INC.,

       Defendants.

                                   NOTICE OF REMOVAL

       Defendant Cooper Tire & Rubber Company ("Cooper Tire") hereby gives notice of the

removal of this civil action from the Circuit Court of Bullock County, Alabama, to the United

States District Court for the Middle District of Alabama, Northern Division. As grounds for this

removal, Cooper Tire states:

                     FACTUAL AND PROCEDURAL BACKGROUND

       This product liability case arises from a single vehicle accident that occurred on May 8,

2017, on Interstate 65 in Butler County, Alabama.' Plaintiff Tony Marshall was driving a 2001

Toyota Tundra ("Tundre) northbound when he lost control, drove into the median, and rolled

over multiple times. Plaintiff claims to have suffered "permanent" and "devastatine injuries as a

result of the accident including a broken neck and "great" mental anguish.2

       Plaintiff, a resident of Bullock County, Alabama, initiated this case on November 6, 2018,

by filing a Complaint in the Circuit Court of Autauga, Alabama, which had no connection to the




' Complaint at ¶ 27, attached as Ex. A.
2 Id. at ¶ 31.
       Case 2:20-cv-00186-RAH-JTA Document 1 Filed 03/16/20 Page 2 of 15



accident or parties. Plaintiff immediately moved to transfer the case to Bullock County as the

filing in Autauga County was a mistake. Plaintiffs motion to transfer was granted and this case

transferred to Bullock County on November 13, 2018.

           Plaintiffs Complaint alleges that the accident was caused by a design or manufacturing

defect in the left rear tire. Plaintiff named both Cooper Tire and Jernigan Auto Sales & Salvage,

Inc. ("Jernigan's") as defendants. The Complaint alleged Cooper Tire designed, manufactured

and distributed the tire. The Complaint alleges Jernigan's sold the tire to the plaintiff.3

           The tire made available to Cooper Tire as having been on the left rear position ofthe Tundra

at the time of the May 8, 2017, accident was manufactured at Cooper Tire's Texarkana, Arkansas

plant. It is embossed with a tire identification number of UTOK1A61212 required by the United

States Department of Transportation. Among other things, this indicates the tire was made during

the 12th week of2012(March 18 - 24, 2012). The tire is a size 255/70R16 and bears a brand name

of Cooper Discoverer A/T3. It was made to a specific design or model referred to as Green Tire

Specification 2016("GTS 2016"). New tires made to GTS 2016 complied with and exceeded the

safety and performance regulatory testing, labeling and use requirements existing at the time those

tires were manufactured including the requirements found in Federal Motor Vehicle Safety

Standards("FMVSS")49 C.F.R. § 571.109, § 571.139 and § 574.5.

           The Complaint asserted various product liability claims against both Cooper Tire and

Jernigan's related to the design, manufacture and distribution of the tire. By way of example,

paragraphs 41 and 49 of the Complaint provide:




3 Id. at   ¶ 25.
              Contrary to the Complaint, plaintiff actually neither owned the truck nor bought the
tire from Jernigan's. The Tundra was owned by plaintiffs mother-in-law, Rosia Jernigan, and her
daughter, Valeria Jernigan. See Plaintiffs February 17, 2020, Response to Defendant Cooper Tire
& Rubber Company's Request for Admission, attached as Ex B.
                                                2
     Case 2:20-cv-00186-RAH-JTA Document 1 Filed 03/16/20 Page 3 of 15



               41.     At the time the Cooper Tires Jernipn Auto Sales & Salvage, Int and/or

       fictitious party defendants No. 1- No. 21 described herein, desiped,developed, manufactured,

       engineered, tested, marketed, inspected, distributed and/or sold the subject tire, it had a

       duty to exercise reasonable care in order to provide s safe product and to manufacture, design,

       enexcer, test, inspect. market, dishibute and sell the product so as not to subject occupants of the

       vehicle on which it was mounted to an =reasonable risk of injury, harm or death. Further, Cooper

       Tire,Jernigan Auto Sales & Salvage, Inc., and/or fictitious party defendants No. 1- No.21 desinled

       herein had a duty to exercise the same degree of care, diligence and skill in designing, timing

       inspecting manufacturing, marketiug and selling,the subject tire as other sinflar entities would have

       exercised.




               49.      The negligent conduct of Cooper Tire, Jernigan Auto Sales & Salvage, Inc.

       and/or fictitious party defendants No. 1- No. 21 described herein, in failing to wam of the

       defective condition of the subject tire was a proximate cause of the severe and permanent

       injuries sustained by Plaintiff. The wrongful conduct of Cooper Tire, Jernigan Auto Sates &

       Salvage, Inc. and/or fictitious party defendants No. 1- No. 21 caused or oombin®d and concurred

        with the conduct ofthe other Defendants to cause Plaintiffs fig uries.


       However, paragraph 28 of the Complaint alleged facts against Jernigan's independent of

the design, manufacture, warning and distribution product liability claims alleged against both

Cooper Tire and Jernigan's. Paragraph 28 alleged Jernigan's should have not have sold but instead

should have "replaced" the tire given the tire's "age" and "condition:"




                                                            3
      Case 2:20-cv-00186-RAH-JTA Document 1 Filed 03/16/20 Page 4 of 15



                28.    Prior to tbe aforesaid time and place, DeEndent Jernigan Auto Sales &

        Salvage, Inc andior fictitious party defendants No. 2- No. 21 described herein mounted the

        subject tire on PlaintifFs vehicle despite its age. At no time prior to the date of the incident

        made the basis ofthis lawsuit did Jernigan Auto Sales & Salvage, Inc inform, warn,or advise

        the Plaintiff as to the condition of the subject tire, the age of the subject tire, and/er

        recommend that it not be mounted ba®t replaced.


       Plaintiffs Complaint is dated November 6, 2018. In his February 17, 2020, Response to

Defendant Cooper Tire & Rubber Company's Request for Admission, plaintiff revealed for the

first time that the tire was not aged or in poor condition but was in fact a "new" tire when acquired

by Jernigan's from a wholesaler (Harris Tire) and further that the tire was "new" when

subsequently re-sold and mounted by Jernigan's on the Tundra. For example:4

              4.      Admit both tires on the rear axle of the Toyota Tundra you were driving at the

      tinie ofthe accident were purchased as new tires from Hanis Tire in Troy, Alabarna.

              Response: Denied. Plaintiff understands that Defendant Jernigan purchase these tires

      new from Harris Tire and sold them to Ms_ Rosia Jernigan.




              6.      Admit the tire was new when mounted on the Toyota Tundra.

              Response: Plaintiff has no personal latowledge to be able to admit or deny this paragraph

      but understands that the Subject Tire was purchased as a new tire from Harris Tire and

      considered a new tire when mounted Also, the other rear tire appears to be relatively new.

      Othenvise. denied.


       As set forth in more detail herein, on February 17, 2020, it first became known that the tire




 See Ex. B.
                                                       4
       Case 2:20-cv-00186-RAH-JTA Document 1 Filed 03/16/20 Page 5 of 15



was new when distributed by Jernigan's, that its "age" and "condition" were not factors and that

Jernigan's was shielded from liability under § 6-5-521 of the Code of Alabama, which prohibits

product liability actions against conduit or innocent sellers ofa product who are not manufacturers.

This action became properly removable at that time.

                                 GROUNDS FOR REMOVAL

  I.    Removal is proper because this Court has subject matter jurisdiction under 28 U.S.C.
        §§ 1332 and 1441.

        This action is removable because it is a civil action "of which the district courts of the

United States have original jurisdiction." 28 U.S.C. § 1441(a). Specifically, this Court has

jurisdiction under 28 U.S.C. § 1332 because there is complete diversity of citizenship between

Cooper Tire and plaintiff and the amount in controversy exceeds $75,000, exclusive of interest

and costs.

        A.        There is complete diversity of citizenship between plaintiff and the only
                  properly joined defendant, Cooper Tire.

        This action involves "citizens of different states." 28 U.S.C. § 1332(a)(1). Plaintiff is and

was at all relevant times a citizen of the State of Alabama.5 Cooper Tire is and was at all relevant

times, a corporation organized under the laws of Delaware with its principal place of business in

Ohio. It is therefore considered a citizen of Delaware and Ohio for purposes of diversity

jurisdiction. 28 U.S.C. § 1332(c)(1). According to the Complaint, Jernigan's is a corporation

organized under the laws of Alabama with its principal place of business in Alabarna.6 It is

therefore considered a citizen ofAlabama for purposes of diversity jurisdiction. The citizenship

of fictitious defendants 1 through 21 are to be disregarded. 28 U.S.C. § 1441(b)(1).




  Ex. A at ¶ 1.
6 Id. at 11 3.
                                                 5
      Case 2:20-cv-00186-RAH-JTA Document 1 Filed 03/16/20 Page 6 of 15



       Jernigan's Alabama citizenship is to be disregarded because it was fraudulently joined to

defeat federal diversity jurisdiction. Henderson v. Washington Nat'l Ins. Co.,454 F.3d 1278, 1281

(1 lth Cir. 2006). A party is considered fraudulently joined when "there is no possibility that the

plaintiff would be able to establish a cause of action" against it. Coker v. Amoco Oil Co., 709

F.2d 1433, 1440 (11th Cir. 1983)(superseded by statute on other grounds). The Eleventh Circuit

has clarified that "Nile potential for legal liability must be reasonable, not merely theoretical."

Legg v. Wyeth, 428 F.3d 1317, 1325 n.5 (11th Cir. 2005).

       It is now clear that there is no reasonable possibility that plaintiff can establish liability

against Jernigan's. The Alabama Product Liability Act shields sellers of a product from product

liability claims where, as here, the manufacturer can be identified. § 6-5-521(b), Code of Alabama.

Mere sellers or distributors of products who do not exercise substantial control over the design and

manufacture of the product are due to be dismissed. Pierce v. Amazon.com Servs., Inc., No.4:19-

CV-393-KOB,2020 WL 374836, at *2(N.D. Ala. Jan. 23, 2020)(dismissing seller where original

manufacturer of product was identified).

       Section 6-5-521(b), Code of Alabama, provides that as of 2011:

       No product liability action may be asserted or may be provided a claim for relief
       against any distributor, wholesaler, dealer, retailer, or seller of a product, or against
       an individual or business using a product in the production or delivery of its
       products or services (collectively referred to as the distributor) unless any of the
       following apply:

       (1)    The distributor is also the manufacturer or assembler of the final product
       and such act is causally related to the product's defective condition.

       (2)     The distributor exercised substantial control over the design, testing,
       manufacture, packaging, or labeling of the product and such act is causally related
       to the product's condition.

      (3) The distributor altered or modified the product, and the alteration or
       modification was a substantial factor in causing the harm for which recovery of
       damages is sought.

                                                  6
      Case 2:20-cv-00186-RAH-JTA Document 1 Filed 03/16/20 Page 7 of 15




       (4)    It is the intent of this subsection to protect distributors who are merely
       conduits of a product. This subsection is not intended to protect distributors from
       independent acts unrelated to the product design or manufacture, such as
       independent acts of negligence, wantonness, warranty violations, or fraud.

       The Complaint contains no credible allegations that Jernigan's was the assembler of the

tire, exercised substantial control over the design, manufacture or labeling of the tire, or altered or

modified the new tire before selling it. The only allegations against Jernigan's independent of its

role as the mere distributor of the "new" tire are the allegations in paragraph 28 of the Complaint

that Jernigan's "mounted the subject tire on Plaintiff s vehicle despite its age" and that Jernigan's

did not inform plaintiff "as to the condition of subject tire, the age of the subject tire and/or

recommend that it not be mounted but replaced," and that Jernigan's should have "replaced"

the brand new tire.

       These allegations in paragraph 28 made the case not removable when the Complaint was

filed. Allegations such as Jernigan's mounted the tire "despite its age" lead the reader to believe

the tire was not new when mounted on the Tundra by Jernigan's but was instead older or used so

that its "age" and "condition" would put a tire seller on notice that it should "not be mounted

but replaced." These allegations create the appearance that an independent act of negligence

existed against Jernigan's as if it had sold a very used tire that was obviously worn out, had little

to no tread or had a nail in it. It would be difficult for a party to make the allegations in paragraph

28 in good faith where, as here, the tire was"new" so that its age and condition were unremarkable.

This case would have been removable based on the Complaint had plaintiff either alleged the tire

was new (which he admitted on February 17, 2020) or, if the tire's age and condition were




7 As previously shown, plaintiff did not own the Tundra and Jernigan's did not sell the tire to the
plaintiff. See Ex. B.
      Case 2:20-cv-00186-RAH-JTA Document 1 Filed 03/16/20 Page 8 of 15



unknown, he simply had not included Jernigan's as a party until the actual facts were discovered.

Plaintiff instead pleaded just the opposite.

       In addition to suggesting in the Complaint that the age and condition of the tire was an

issue when the tire was in fact sold new, plaintiff s July 18, 2019, responses to Cooper Tire

interrogatory #1 did not disclose Harris Tire as the seller of the tire or a source of discoverable

information:8

                   State- the name, address and telephone number of each person (including medical

      emergency personnel) who has any discoverable knowledge with respect to the accident.

      RESPONSE: Tony Marshall; Garlock Etiterprises, Inc dThla GEMS Ambulance            po Box

     523, Greenville, AL 34037 (334) 383-9894; Dr. David Porterfield, IN Stabier Memorial

      Hospital - 29 LV Stabler Drive, Greenville, AL 36037(334)382-2671


These discovery responses were served within the one-year removal period. Then, on January 2,

2020,just over one year after the Complaint was filed and more than 2.5 years after the accident,

plaintiff, without learning of Harris Tire through formal discovery, issued a subpoena to Harris

Tire in Troy, Alabama.

       By letters dated January 10, January 30 and February 18, 2020, Cooper Tire requested any

documents plaintiff received from Harris Tire. On March 4, 2020, plaintiff produced the

documents subpoenaed from Harris Tire. As shown in the Declaration of Charlie Senn, Operations

Manager for Harris Tire, these show that on July 23, 2012, Jernigan's bought 2 new tires meeting

the description of both tires on the rear axle of the Tundra at the time ofthe May 8, 2017, accident.

Both of these documents reflect transaction "C51762:"




 See Ex. C.
                                                   8
       Case 2:20-cv-00186-RAH-JTA Document 1 Filed 03/16/20 Page 9 of 15




 JERAUNT     C51762     255/70TR113   S   COOPER         72 DISCOVERER AIT3         2     272,94   18.10
                                                            'NEW'



       Because plaintiff has now admitted the tire sold by Harris Tire to Jernigan's and re-sold by

Jernigan's in 2012 was actually a new tire, there is no reasonable potential for legal liability against

Jernigan's. Jernigan's is therefore fraudulently joined and its Alabama citizenship must be

disregarded for purposes ofremoval. As between plaintiffand the only properly joined defendant,

Cooper Tire, there is complete diversity of citizenship.

       B.      The amount in controversy exceeds $75,000.

       The amount-in-controversy requirement for diversity jurisdiction is satisfied in this case

because it is clear that the "matter in controversy exceeds the sum or value of $75,000, exclusive

of interest and costs." 28 U.S.C. § 1332(a).

       Although the Complaint does not demand a specific arnount of damages, it is "facially

apparenr from the pleading itself that the amount in controversy exceeds the $75,000

jurisdictional minimum. Roe v. Michelin N. Am.,Inc., 613 F.3d 1058, 1061-62(11th Cir. 2010).

                                                   9
      Case 2:20-cv-00186-RAH-JTA Document 1 Filed 03/16/20 Page 10 of 15



In this case, plaintiff specifically seeks to recover medical expenses of $230,000 and future lost

wages of $486,720.

       Plaintiff also seeks to recover unspecified amount for punitive damages, which must be

considered in any calculation ofthe amount in controversy. Holley Equip. Co. v. Credit All. Corp.,

821 F.2d 1531, 1535(11th Cir. 1987)("When determining the jurisdictional amount in controversy

in diversity cases, punitive damages must be considered,... unless it is apparent to a legal certainty

that such cannot be recoveree)(citations omitted). Although Cooper Tire denies liability in this

matter and may contest some or all of plaintiff s damages claims, it is abundantly clear that more

than $75,000 is in controversy in this case. Roe,613 F.3d at 1062.

II.    Cooper Tire's removal is timely.

       This removal is timely under 28 U.S.C. § 1446(b)(3), which provides that a case which is

not initially removable may be removed by filing a notice of removal "within thirty days after

receipt ofa copy of an amended pleading, motion, order, or other paper from which it may first be

ascertained that the case is one which is or has become removable." "Other papee' has been

judicially defined to include responses to requests for admission and other discovery

documents. See Lowery v. Ala. Power Co., 483 F.3d 1184, 1213 n.62 (1 1 th Cir. 2007)(citing

Wilson v. Gen. Motors Corp., 888 F.2d 779, 780 (1 1 th Cir. 1989)). Here, the "other papee' was

plaintiff s February 17,2020,Response to Cooper Tire's Request for Admission9 in which plaintiff

admitted for the first time that the tire Jernigan's sold and mounted on the Tundra was actually a

"new" tire making Jernigan's the mere conduit of a product that Alabama's innocent seller law

specifically is designed to protect. Cooper Tire has filed this notice of removal within 30 days

after it received the "other paper" from which it ascertained that this action was removable.



9 Ex. B.
                                                 10
     Case 2:20-cv-00186-RAH-JTA Document 1 Filed 03/16/20 Page 11 of 15



        Cooper Tire's removal also is timely under the one-year time limit set forth in 28 U.S.C. §

1446. The one-year limit, as revised by Congress in 2011; no longer applies in cases where "the

district court finds that the plaintiff has acted in bad faith in order to prevent a defendant from

removing the action." 28 U.S.C. § 1446(c)(1). "When it comes to bad faith ... the question is

what motivated the plaintiff in the past—that is, whether the plaintiffs litigation conduct meant 'to

prevent a defendant from removing the action.'" Hoyt v. Lane Constr. Corp., 927 F.3d 287, 293

(5th Cir. 2019)(affirming district court's order finding plaintiff acted in bad faith and denying

motion to remand). Other courts considering the issue "have likewise focused on whether a

plaintiffs conduct demonstrates manipulation of the removal rules in order to prevent a

defendant's removal." Jones v. Ramos Trinidad, 380 F.Supp.3d 516, 521 n.50 (E.D. La. 2019)

(collecting cases). A presumption of bad faith arises where the plaintiff does not actively litigate

against a non-diverse party. E.H.S. by N. v. BNSF Ry. Co., No. 1:19-CV-00141-JAR, 2019 WL

3934472, at *2(E.D. Mo. Aug. 20, 2019); Hoyt,927 F.3d at 292(affirming district court's finding

of bad faith where the plaintiffs had "only half-heartedly" pursued claims against the fraudulently

joined defendant).

       Plaintiffs Complaint alleged facts (i.e., because of tire's "age" and "condition" it should

have been "replaced") directly contradicted by facts plaintiff admitted after the one-year removal

period (i.e., tire was "new"). The plaintiff clearly has a close relationship with Jernigan's.

Jernigan's is family-owned business located about a mile from plaintiffs residence in Union

Springs. Plaintiffresides at 412 Jernigan Road in Union Springs.1° Plaintiff is married to the niece

of one of Jernigan's owners, Joe Jernigan.11 The Tundra plaintiff was driving was owned by his



i° Ex. C at lf 7.
"See Obituary of Curtis Dean Jernigan, attached as Ex. E; Articles of Incorporation of Jernigan's
Auto Sales & Salvage, Inc., attached as Ex. F.
                                               11
     Case 2:20-cv-00186-RAH-JTA Document 1 Filed 03/16/20 Page 12 of 15



mother-in-law, Rosia Jernigan, who purportedly gave Mr. Marshall permission to drive the vehicle

on the day ofthe accident.12 Rosia Jernigan was the widow of Joe Jernigan's brother, Curtis Dean

Jernigan. Plaintiff readily admits he "is related to all Jernigans who live in Bullock County by

marriage."13

       Despite living on Jernigan Road, being married to the niece of one of Jernigan's owners,

having borrowed the Tundra from its owner and his mother-in-law, Rosia Jernigan, and being

related by marriage "to all Jernigans who live in Bullock County," plaintiff apparently did nothing

either to discover or to reveal to Cooper Tire the true source, condition or age of the tire during the

18 months between the May 2017 accident and the November 2018 Complaint or during the

additional 12 months (first year) the case was pending. It was not until just after the one-year time

limit in § 1446 had passed, and without any formal discovery from Jernigan's, that plaintiff

admitted the tire had actually been new when it was sold by Jernigan's in 2012, almost 5 years

before the May 2017 accident.14

       Not only are the owners of Jernigan's part of the plaintiffs family, but Harris Tire is well

known to and has a regular, ongoing business relationship with Jernigan's. Jernigan's has

purchased hundreds of tires from Harris Tire. Charlie Senn of Harris Tire knows Joe Jernigan, Jr.

personally and members of Harris Tire's sales team deals regular with Joe Jernigan, Sr.15

       Also, plaintiff only half-heartedly, at best, pursued Jernigan's during the first year this case

was pending. The accident took place on May 8, 2017. The Complaint was not filed for another

18 months on November 6, 2018. Cooper Tire timely filed its Answer to plaintiff s Complaint on




'2 Ex. B.
 13 Ex. C 19.
14 Ex. B.
 Es Ex. D.
                                                  12
       Case 2:20-cv-00186-RAH-JTA Document 1 Filed 03/16/20 Page 13 of 15



December 10, 2018. Jernigan's Answer was due to be filed on or about December 17, 2018.

Jernigan's did not timely Answer or otherwise respond to the Complaint. As of the filing of this

notice of removal, Jernigan's has never responded to the Complaint. Plaintiff has never started

default proceedings. Plaintiff also has made little or no effort to obtain discovery from Jernigan's,

who never responded to the discovery requests plaintiff served with the Complaint. As of this

filing, plaintiff has never moved to compel responses to those long overdue requests.

        Plaintiff should not be able to prevent Cooper Tire frorn exercising its Congressionally-

created right to federal jurisdiction by pleading incorrect facts against his uncle-in-law's in-state,

non-diverse company then ,not actively pursuing or disclosing the true facts which make the case

removable until after the one-year removal period expired. The U.S. Supreme Court recognized

over 100 years ago that "Federal courts should not sanction devices intended to prevent a removal

to a Federal court where one has that right, and should be equally vigilant to protect the right to

proceed in the Federal court...." Wecker v. Nat'l Enameling & Stamping Co., 204 U.S. 176, 186

(1907).

III.      A11 other prerequisites for removal are satisfied.

        The United States District Court for the Middle District of Alabama, Northern Division,

embraces the county in which the state court action was filed. Therefore, this Court is a proper

venue for this action pursuant to 28 U.S.C. §§ 81(b)(1), 1441(a).

        Cooper Tire is the only properly joined defendant and as the removing party obviously

consents to this removal. Consent of the fraudulently joined defendants is not required. Maxwell

v. E-Z-Go,a Div. of Textron, Inc., 843 F.Supp.2d, 1209, 1213(M.D. Ala. 2012)       ("A fraudulently
joined party is not properly joined and, accordingly, need not join or consent to the removal").

        Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and orders served upon


                                                 13
     Case 2:20-cv-00186-RAH-JTA Document 1 Filed 03/16/20 Page 14 of 15



Cooper Tire is attached as Exhibit G. Pursuant to 28 U.S.C. § 1446(d), a Notice of Filing Notice

of Removal, attached as Exhibit H, together with this Notice of Removal, is being served upon

counsel for plaintiff and Jernigan's. The Notice of Filing Notice of Removal is being filed with

the Clerk of the Circuit Court of Bullock County, Alabama.

                                       CONCLUSION

       Cooper Tire hereby removes this action from the Circuit Court of Bullock County,

Alabama to this Court, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446.
                                         IA
       Respectfully submitted this the qv day of Mar    2020.

                                                       kt5/rd
                                               One of the Attorneys for Defendant
                                               Cooper Tire & Rubber Company
OF COUNSEL:

Gerald C. Swann, Jr.
BALL,BALL, MATTHEWS & NOVAK,P.A.
445 Dexter Avenue, Suite, 9045
Post Office Box 2148
Montgomery, Alabama 36102-2148
(334) 387-7680
(334)387-3222(fax)
gswann@ball-ball.com

Justin T. McDonald
R. Thomas Warburton
Bradley Arant Boult Cummings LLP
One Federal Place
1819 Fifth Avenue North
Birmingham, AL 35203-2104
(205) 521-8000
imcdonald@bradley.com
twarburtonAbradley.com




                                              14
       Case 2:20-cv-00186-RAH-JTA Document 1 Filed 03/16/20 Page 15 of 15



                                 CERTIFICATE OF SERVICE
                                            F
       I hereby certify that on this the,- day of March 2020, I served a copy of the above and
foregoing document on all counsel by placing a true and correct copy of same in the United States
Mail, proper postage affixed thereto, and addressed as follows:

           Christina D. Crow, Esq.                  Walter E. McGowan,Esq.
           JINKS CROW & DICKSON,P.C.                GRAY LANGFORD SAPP MCGOWAN
           P.O. Box 350                             GRAY & NATHANSON
           Union Springs, AL 36089                  P.O. Box 830239
           Phone:(334) 738-4225                     Tuskegee, AL 36083-0239
           ccrow@jinkslaw.com                       Phone: (334) 727-4830
                                                    wem@glsmgn.com

          Frank M. Wilson Esq.                      Jernigan Auto Sales & Salvage, Inc.
          COPELAND FRANCO SCREWS                    c/o Sidney Jernigan, Jr.
          & GILL PA                                 664 Aberfoil Road
          P.O. Box 347                              Union Springs, AL 36089
          Montgomery, AL 36102-2389
          Phone: (334) 834-1180
          wilson@copelandfranco.com


                                                                 1 /1(1)e/Ai
                                            'OFINSEL




                                               15
4832-4940-8438.3
